Citation Nr: 1616656	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to February 20, 2015, and to a rating in excess of 70 percent beginning February 20, 2015, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from March 1964 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently returned to the VA RO in Winston-Salem, North Carolina.  

This case was previously before the Board in October 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran's representative submitted a written statement in March 2016 expressing the Veteran's satisfaction with his assigned ratings for PTSD and withdrawing the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for PTSD in a February 2009 rating decision.  In January 2010, the Veteran perfected an appeal of that issue.  

In a March 2016 written statement, the Veteran's representative stated that the Veteran was contacted by telephone and expressed his satisfaction with the ratings currently assigned for PTSD and expressed a desire to withdraw the appeal for an increased rating for PTSD.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal is dismissed.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


